Appeal Dismissed and Memorandum Opinion filed August 12, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00326-CV

             IN THE ESTATE OF DAVE WALKER, DECEASED


                   On Appeal from the County Court at Law
                           Waller County, Texas
                       Trial Court Cause No. P20-084

                          MEMORANDUM OPINION

      This is an appeal from an order signed June 1, 2021. The notice of appeal
was filed June 11, 2021. To date, our records show that appellant has not paid the
appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless party is excused by statute or by appellate rules from paying costs). Tex.
Gov’t Code § 51.207 (appellate fees and costs).

      On July 13, 2021, this court ordered appellant to pay the appellate filing fee
on or before July 23, 2021, or the appeal would be dismissed. Appellant has not
paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                         2